Citation Nr: 0740958	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to January 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In light of the appellant's current 
residence abroad, the case has been transferred to the 
Pittsburgh, Pennsylvania RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his chronic left shoulder condition 
is the result of his active military service.  In this 
regard, his February 1989 enlistment examination noted a 
normal left shoulder.  Subsequent service medical records 
show numerous complaints of chronic left shoulder pain 
throughout the veteran's service.  The diagnoses included 
shoulder strain and bursitis.  Additionally, the veteran was 
given temporary profiles on multiple occasions as a result of 
his left shoulder complaints.  

Post service medical records include a September 2004 
magnetic resonance imaging (MRI) report showing an 
undersurface irregularity of the superior labrum which was 
judged to likely to represent degenerative fraying.  In an 
April 2006 medical opinion from the veteran's private 
physician that was based on the veteran's reported history 
and the September 2004 MRI, the private physician opined that 
the appellant's medical disorder was related to an injury 
occurring during the claimant's active service.  

Notably, however, the private physician also referenced the 
appellant's receipt of treatment at Tripler Army Hospital, 
and records from that facility are not currently part of the 
claims folder.  Moreover, based on the evidence of record the 
Board is unable to determine the etiology of any current left 
shoulder disability without an examination.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain information from Tripler Army 
Medical Center regarding treatment of the 
veteran's left shoulder disability.  If 
the RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  After all records are associated with 
the claims file, the veteran should be 
scheduled for an orthopedic examination 
to determine the etiology of any current 
left shoulder disorder.  The examination 
should be scheduled consistent with the 
veteran's current residence.  A copy of 
the claims file should be provided to the 
examiner prior to the examination.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished and any 
such results must be included in the 
examination report.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed left 
shoulder disorder is related to his 
period of active military service.  A 
complete rationale for all opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any ordered examination, to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for an examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they it 
is in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




